Citation Nr: 1033049	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  07-20 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residual schizophrenia 
(also claimed as neuropsychiatric disability).

2.  Entitlement to a compensable evaluation for bilateral 
sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his nephew


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from July 1967 to April 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico.  In that rating decision, the RO denied the 
Veteran's claim for service connection for a neuropsychiatric 
disability and continued a zero percent disability evaluation for 
the service-connected bilateral sensorineural hearing loss and 10 
percent for the service-connected bilateral tinnitus.  The 
Veteran perfected appeals as to the service connection claim and 
the claim for a compensable evaluation for bilateral 
sensorineural hearing loss, only.  In February 2009, the Veteran 
testified before the undersigned Veterans Law Judge sitting at 
the RO.  A copy of the hearing transcript is associated with the 
claims folder and has been reviewed.

The Court has held that a request for a total disability based on 
individual unemployability (TDIU), whether expressly raised by 
Veteran or reasonably raised by the record, is not a separate 
"claim" for benefits, but rather, can be part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-
54 (2009).  In other words, if the claimant or the evidence of 
record reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an increased rating is 
sought, then part and parcel with the increased rating claim is 
the issue of whether a TDIU is warranted as a result of that 
disability.  Id.

In this case, the Veteran filed a claim for TDIU in October 2006, 
and that claim was denied by rating action in January 2007.  The 
Veteran has not appealed that determination.  As the matter of 
entitlement to TDIU has already been adjudicated, the Board finds 
it unnecessary to remand the issue of TDIU to the RO for its 
consideration.  Furthermore, while the Board acknowledges the 
Veteran's disclosure that he resigned from employment because of 
his hearing loss disability, in a statement contain in his notice 
of disagreement received by the RO in September 2006, he 
specifically stated "I've been unable to work since I got out of 
the military service because of my mental problems."  The 
Veteran is not service-connected for a psychiatric disability and 
the Board finds no other reason to remand the claim for 
consideration of TDIU.  

The issue of service connection for neuropsychiatric disability 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's bilateral sensorineural hearing loss is manifested 
by no more than Level II for the right (better) ear and Level IV 
for the left (poorer) ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103,  5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102,  3.159, 4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. § 
3.159 (2009).  Such notice must indicate that a disability rating 
and an effective date for the award of benefits will be assigned 
if there is a favorable disposition of the claim.  Id; 38 
U.S.C.A. §§ 5103, 5103A, 5107, 38 C.F.R. § 3.159; see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120- 21 (2004) 
(Pelegrini II); see Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Prior to initial adjudication of the Veteran's claim, a letter 
dated in August 2005, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Veteran was notified of the evidence that was needed to 
substantiate his claim; what information and evidence VA will 
seek to provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in obtaining 
evidence, but that it was ultimately his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini.  In correspondence dated March 2009 the Veteran was 
informed about disability ratings and effective dates for the 
award of benefits in the event of a favorable disposition of the 
claim.  See Dingess/Hartman, 19 Vet. App. 473.  Defects as to the 
timeliness of the statutory and regulatory notice are rendered 
moot because the Veteran's claims on appeal have been fully 
developed and re-adjudicated by the RO after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the duty to assist, the Veteran was provided with 
a VA audiological examination relating to his increased rating 
claim in August 2005 and December 2008.  There is no objective 
evidence indicating that there has been a material change in the 
severity of the Veteran's bilateral sensorineural hearing loss 
since the December 2008 VA examination.  The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  VAOPGCPREC 11-95.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  Here, the Board finds VA examination 
report of December 2008 to be thorough and adequate upon which to 
base a decision with regard to the Veteran's claim.  The VA 
examiner personally interviewed and examined the Veteran, 
including eliciting a history from the Veteran, and provided the 
information necessary to evaluate the Veteran's disability under 
the applicable rating criteria.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 
Vet. App. 183. 

II.  Increased Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disability.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the Veteran working or seeking work, 38  
C.F.R. § 4.2 (2009), and to resolve any reasonable doubt 
regarding the extent of the disability in the Veteran's favor.  
38 C.F.R. § 4.3 (2009).  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

When rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
the present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service- connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim,  
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  Evaluations for defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the average 
hearing threshold level as measured by puretone audiometry tests 
in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The 
rating schedule establishes eleven auditory acuity levels  
designated from Level I for essentially normal auditory acuity to 
Level XI for profound deafness.  38 C.F.R. § 4.85 (2009).

An exceptional pattern of hearing loss occurs when the puretone 
threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or 
more, or when the puretone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 
4.86.  In exceptional pattern cases, the rating specialist will 
determine the Roman Numeral designation for hearing impairment 
from either Table VI or Table VIA, whichever results in the 
higher numeral.  In the instant case, as will be shown below, the 
Veteran has not demonstrated an exceptional pattern of hearing 
loss. 

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is used to 
determine a Roman numeral designation (I through XI) for hearing 
impairment based on a combination of the percent of speech 
discrimination (horizontal rows) and the puretone threshold 
average (vertical columns).  Table VIA "Numeric Designation of 
Hearing Impairment Based Only on Puretone Threshold Average," as 
specified in §§ 4.85 and 4.86.  

Table VII (in 38 C.F.R. § 4.85), "Percentage Evaluations for 
Hearing Impairment," is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal rows represent 
the ear having the better hearing and the vertical columns the 
ear having the poorer hearing.  The percentage evaluation is 
located at the point where the row and column intersect.  See 38 
C.F.R. § 4.85(e) (2009).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United 
Stated Court of Appeals for Veterans Claims (Court) held that in 
addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report.  Martinak, 21 Vet. App. at 
455.  The Court also noted, however, that even if an 
audiologist's description of the functional effects of the 
Veteran's hearing disability was somehow defective, the Veteran 
bears the burden of demonstrating any prejudice caused by a 
deficiency in the examination.  Id.

In this case, the Veteran was assigned a noncompensable 
evaluation for his service-connected bilateral sensorineural 
hearing loss pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2009).  

On VA audiological evaluation in August 2005 pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
45
90
LEFT
5
5
15
60
90

Puretone threshold average was 38 percent on the right and 43 
percent on the left.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 92 
percent in the left ear.  The diagnoses were right ear hearing 
within normal limits from 500 Hertz to 2000 Hertz, with moderate 
to profound sensorineural hearing loss from 3000 Hertz to 4000 
Hertz.  Excellent speech recognition ability and normal middle 
ear function.  Left ear hearing within normal limits form 500 
Hertz to 2000 Hertz, with moderately severe to profound 
sensorineural hearing loss from 3000 Hertz to 4000 Hertz; 
excellent speech recognition ability and normal middle ear 
function.

On VA audiological evaluation in December 2008 pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
55
95
LEFT
20
15
30
80
95

Puretone threshold average was 50 percent on the right and 55 
percent on the left.  Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and of 80 
percent in the left ear.  The diagnoses were bilateral hearing 
within normal limits from 500 Hertz to 1000 Hertz with mild to 
profound sensorineural hearing loss from 2000 Hertz to 4000 
Hertz, reduced speech recognition ability in both ears, and 
normal middle ears function.  The noted the impact of the 
Veteran's hearing loss disability on his occupational activities 
was difficulty following instructions and hearing difficulty.  
The Veteran reported that he had to resign due to the impact of 
his hearing difficulty on his occupational activities.  It was 
also noted that the Veteran's bilateral hearing loss disability 
interferes with television enjoyment and the Veteran has 
difficulty following telephone conversation.

The Veteran testified at his Board hearing that he can hardly 
hear anything from the left ear and the right ear, he stated, was 
not helping much.  He reported that he could hear a "little 
bit" and by reading lips he can more or less tell what someone 
is saying to him.  Hearing Transcript, (Tr.), p. 4.  In a written 
statement from the Veteran's sister, it was noted that the 
Veteran always complained about ringing in his ears; and that the 
constant ringing caused him to have problems with his hearing 
throughout his life.  

Applying the results from the August 2005 VA examination report 
to the Table VI chart, a pure tone threshold average of 38 and a 
speech discrimination of 96 percent, in the right ear, will 
result in Level I hearing for the right ear; a pure tone 
threshold average of 43 and a speech discrimination of 92 
percent, in the left ear, will result in Level I hearing for the 
left ear.  Applying these results to the Table VII chart, a Level 
I for the left ear combined with a Level I for the right ear 
results in a noncompensable (zero percent) evaluation.

Applying the results from the December 2008 VA examination report 
to the Table VI chart, a pure tone threshold average of 50 and a 
speech discrimination of 84 percent, in the right ear, will 
result in Level II hearing for the right ear; a pure tone 
threshold average of 55 and a speech discrimination of 80 
percent, in the left ear, will result in Level IV hearing for the 
left ear.  The service-connected left ear is the poorer ear.  See 
38 C.F.R. § 4.85(e) (2009).  Applying these results to the Table 
VII chart, a Level IV for the left ear (poorer ear), combined 
with a Level II for the right ear (better ear), results in a 
noncompensable (zero percent) evaluation.

The audiological findings show that the Veteran's acuity does not 
fall under an exceptional pattern of hearing loss.  Therefore the 
Roman numeral designation for hearing impairment from Table VIa, 
is not applicable.  38 C.F.R. § 4.86(a).

Thus, the Board finds that the continuation of the previously 
assigned noncompensable evaluation is proper based upon the 
evidence of record, as mechanically applied to the relevant 
tables.  Evidence of record clearly does not reflect impaired 
hearing acuity levels which would warrant the assignment of a 
compensable evaluation for bilateral sensorineural hearing loss.  

While the Board acknowledges the difficulties that the Veteran 
has with his bilateral auditory acuity, the ratings for hearing 
loss are based on a mechanical application of the tables provided 
by law.  The Board has no discretion in this matter and must 
predicate its determination on the basis of the results of the 
audiology studies of record.  Lendenmann, 3 Vet. App. 345.  For 
all the foregoing reasons, the Veteran's claim for a compensable 
evaluation for bilateral sensorineural hearing loss must be 
denied.   The Board has considered staged ratings, under Hart, 21 
Vet. App. 505 but concludes that a staged rating is not 
warranted.  

As for extraschedular consideration, the threshold determination 
is whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  Thun v. Peake, 
22 Vet. App. 111 (2008).  The Board finds that the Veteran's 
disability picture is not so unusual or exceptional in nature as 
to render his schedular rating inadequate.  The Veteran's hearing 
loss has been evaluated under the applicable diagnostic code that 
has specifically contemplated the level of occupational 
impairment caused by the disability.  The Board has considered 
the Court's holding in Martinak 21 Vet. App. 447.  In that 
decision, the Court noted that, unlike the rating schedule for 
hearing loss, the extraschedular provisions did not rely 
exclusively on objective test results to determine whether 
referral for an extraschedular rating was warranted.  The Court 
held that in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused by 
a hearing disability in his or her final report.  Id. 

The Veteran reported at the December 2008 VA examination that he 
had difficulty following instructions and group conversation.  It 
was also noted that the Veteran had difficulty following 
telephone conversation.  The Board notes that the Veteran does 
utilize hearing aids with success as he so stated during his 
Board hearing.  Tr., p. 3.  Even considering the Veteran's 
statement at the December 2008 VA examination that he resigned 
from employment due to his hearing disability, the evidence does 
not reflect that his bilateral hearing loss has caused marked 
interference with employment, or necessitated any frequent 
periods of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The statement by 
the Veteran at the examination is in direct conflict with an 
earlier claim that he left his last job after a nervous 
breakdown.  See VA Form 21-4138, dated January 22, 2007.  
Therefore, referral for assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Since the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not for application.  
Gilbert, 1 Vet. App. 49.

`
ORDER

Entitlement to a compensable evaluation for bilateral 
sensorineural hearing loss is denied.
REMAND

The Veteran claims that he has a neuropsychiatric disability 
related to his period of service.  The evidence shows that 
following service the Veteran received psychiatric treatment from 
VA.  In a note from a Puerto Rico mental health program, in which 
the Veteran participated, it was indicated that the Veteran 
received treatment at a VA hospital on two occasions, November 6, 
1981 and December 23, 1981.  In addition, the record contains a 
VA hospital summary which shows the Veteran had twenty-three days 
hospitalization from December 30, 1981 with a diagnosis of 
schizophrenia, undifferentiated type.  It was noted in the 
hospital summary report that the Veteran had hospitalization 
prior to December 30, 1981 and requested an early discharge so 
that he could be home for the Christmas season.  Such records are 
not a part of the claims folder.  Also, it appears that the 
Veteran receives ongoing mental health treatment from VA Medical 
Center (MC) in San Juan, thus treatment records from such 
facility should be requested for the period December 2008 to the 
present.

A review of the service treatment records shows that in May 1969, 
the Veteran claimed anorexia.  In February 1970 the Veteran was 
seen with complaints that he had "Trouble remembering all of 
life."  He also reported that he felt that his mind or brain had 
not worked well for some time.  The impression was thought 
process defect.  On the same day in an electroencephalographic 
report, trouble remembering, headaches and depression were noted 
under "Clinical History[.]"A few days later the Veteran was 
seen at the dispensary and described that he had difficulty 
thinking and an inability to express himself.  The pertinent 
impression was immature personality.  In a Report of Medical 
History in June 1970, the Veteran indicated that he had or had 
had frequent trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, bed wetting, and nervous trouble.  
He also noted that it was very hard or difficult for him to study 
or concentrate.  The physician elaborated on the Veteran's 
complaints and noted questionable depression and anxiety.  In the 
June 1970 report of medical examination the same physician who 
elaborated in the report of medical history, noted that no 
psychiatric diagnosis was established.  In January 1974 the 
Veteran referred himself to social work services for counseling 
and help in getting reclassified to a new military occupation.  
In a clinical record dated February 1975 it was noted that the 
Veteran was given psychiatric support.  A July 1975 report noted 
that the Veteran had anorexia; the assessment was probable 
functional disorder.  

Post-service in December 1981 the Veteran was diagnosed with a 
psychiatric disorder during hospitalization at a VA hospital.  
Clinical records dated subsequent to 1981 show assessments of 
psychiatric disorders.  In light of the above, the Board finds 
that an examination is necessary to ascertain the nature and 
etiology of the claimed psychiatric disability.  A current 
examination to help determine the nature and etiology of any 
psychiatric disability would aid in the adjudication of the 
claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's hospital records 
from San Juan, VAMC for a November-December 
1981 admission.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims folder.

2.  Obtain any and all records for treatment 
of the Veteran's psychiatric disability from 
the San Juan VAMC for the period from 
December 2008 to the present.  If such 
efforts prove unsuccessful, documentation to 
that effect should be added to the claims 
folder.

3.  Schedule the Veteran for a VA examination 
in order to determine the nature and etiology 
of any current acquired psychiatric 
disability.  It is imperative that the claims 
folder be made available to the examiner in 
connection with the examination.  Any 
medically indicated special tests should be 
accomplished, and all special test and 
clinical findings should be clearly reported.  
After reviewing the claims folder and 
examining the Veteran, the examiner should: 
a) list all acquired psychiatric 
disabilities;

b) determine for each psychiatric disability 
found whether it is at least as likely as not 
(a 50 percent or higher degree of 
probability) that it had its clinical onset 
in service, or is otherwise related to active 
duty.

All opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.  The examiner should reconcile any 
opinion with the service treatment records 
and post-service medical records.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


